NUMBER 13-21-00113-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


YISEL RODRIGUEZ,                                                            Appellant,

                                           v.

RAFAEL RODRIGUEZ &
WIFE NINFA RODRIGUEZ,                                                       Appellees.


                   On appeal from the 206th District Court
                         of Hidalgo County, Texas.


                          MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
          Memorandum Opinion by Chief Justice Contreras

      This is an interlocutory appeal of a temporary injunction in a trespass to try title

case. The order on appeal, dated April 13, 2021, provides in relevant part that appellant

Yisel Rodriguez and her family must vacate the subject property within forty-five days.
Appellant has filed a motion to dismiss the appeal, stating that the parties have reached

an agreement allowing appellant to stay on the property until July 1, 2021. The motion

states that appellees Rafael Rodriguez and Ninfa Rodriguez are unopposed to the

motion.

      This Court, having considered appellant’s unopposed motion, is of the opinion that

the motion to dismiss should be granted. Accordingly, the motion is granted and the

appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs will be taxed against appellant.

See TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court will tax costs

against the appellant.”). Because the appeal is dismissed at appellant’s request, no

motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed on the
3rd day of June, 2021.




                                            2